                 Case 1:06-cr-00248-NONE Document 89 Filed 11/23/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID L. GAPPA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 1:06-CR-248-NONE
11
                                   Plaintiff,
12                                                        STIPULATION TO MOVE STATUS
                             v.                           CONFERENCE
13
     EDWARD VASQUEZ,                                      PROPOSED DATE: December 16, 2020
14                                                        TIME: 2:00 p.m.
                                   Defendant.             COURT: Hon. Sheila K. Oberto
15

16
                                                  STIPULATION
17
             This case is scheduled for a status conference on November 30, 2020, but the parties have agreed
18
     to move this hearing to December 16, 2020, at 2:00 p.m. More specifically, the United States of
19
     America, by and through its counsel of record, and defendant, by and through defendant’s counsel of
20
     record, agree as follows:
21
             1.      By previous order this matter was set for a status conference hearing on November 30,
22
     2020. The Court more recently has invited a continuance of this hearing if counsel do not believe that
23
     anything substantial can be accomplished at the currently scheduled hearing.
24
             2.      The parties agree that they, and the Probation Office, will benefit from obtaining and
25
     evaluating additional information about the defendant’s participation in a treatment program. The
26
     Probation Office has requested an updated progress report. The government also believes that the
27
     results of any recent drug testing should be made available in light of the basis for the current violation
28
     petition.
                                                          1
30
             Case 1:06-cr-00248-NONE Document 89 Filed 11/23/20 Page 2 of 3


 1          3.     The parties have separately had discussions with the Probation Office about a possible

 2 resolution to the charges in the petition, but there has not been a common discussion, nor is there any

 3 agreement on an appropriate outcome yet. The additional time will enable the parties and the Probation

 4 Office to determine whether it will be possible to propose a resolution to the court other than through a

 5 contested hearing and a contested sentencing.

 6          IT IS SO STIPULATED.

 7
     Dated: November 20, 2020                               MCGREGOR W. SCOTT
 8                                                          United States Attorney
 9
                                                            /s/ DAVID L. GAPPA
10                                                          DAVID L. GAPPA
                                                            Assistant United States Attorney
11

12
     Dated: November 20, 2020                               /s/ REED GRANTHAM
13                                                          REED GRANTHAM
14                                                          Counsel for Defendant
                                                            EDWARD VASQUEZ
15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        2
30
              Case 1:06-cr-00248-NONE Document 89 Filed 11/23/20 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 1:06-CR-248-NONE
11
                                   Plaintiff,             ORDER
12
                            v.                            DATE: December 16, 2020
13                                                        TIME: 2:00 p.m.
     EDWARD VASQUEZ,                                      COURT: Hon. Sheila K. Oberto
14
                                  Defendant.
15

16
                                                      ORDER
17
            The Court has reviewed and considered the stipulation filed by the parties on November 20,
18
     2020, and also reviewed the record of this case. For the reasons stated in the stipulation, the next
19
     hearing for this case will take place on December 16, 2020, at 2:00 pm.
20
     IT IS SO ORDERED.
21

22      Dated:     November 20, 2020                           /s/
23                                                      UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28

                                                          3
30
